Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure and overcomes all previous rejections.
The previous restriction has been withdrawn. Claims 2, 4-7, 9, 11-14, 16-17, and 19-20 have been rejoined.

	Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-6, 8-13, and 15-20 is(are) allowable over the closest prior art: Marks et al. (US 20090036643).
Marks (claims, abs., figures, examples, 97) discloses

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 for LED. The thiophene would also inherently be donor.
Marks fails to teach the amended structure of claims 1 and 8.
Therefore, claims 1-6, 8-13, and 15-20 is(are) allowable.


Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/SHANE FANG/Primary Examiner, Art Unit 1766